Citation Nr: 0729167	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  04-20 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for narcolepsy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to December 
1977.

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a December 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected.  


FINDING OF FACT

The veteran's narcolepsy is not etiologically related to 
active service.  


CONCLUSION OF LAW

The criteria for service connection for narcolepsy have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

The veteran contends that he developed narcolepsy in service 
as a result of his job as a computer operator.  He reports 
that he would occasionally be required to work 3 day shifts 
for a total of 72 hours without sleeping.  The veteran 
indicates that after one of those occasions, he began to 
experience narcolepsy and was diagnosed with twilight sleep 
and possible narcolepsy.  The veteran asserts that he was 
seen with the same complaints on at least ten different 
episodes during service.  He indicates that he continued to 
have problems with narcolepsy after service and was diagnosed 
with the disorder by a Minnesota sleep disorder clinic in 
1987.  The veteran also contends that he has cataplexy in 
conjunction with narcolepsy, which causes him to lose control 
of his muscle function and fall down.  See May 2004 VA Form 
9; April 2006 transcript.  

The veteran's wife testified that she has known the veteran 
for over 15 years and that he has always had problems with 
narcolepsy.  She indicated that she does most of the driving 
and reported that the veteran would occasionally fall asleep 
while waiting for a red light while driving.  She also 
reported that the veteran uses a continuous positive airway 
pressure (CPAP) machine while sleeping and also has leg jerks 
of a convulsive nature during the night.  See April 2006 
transcript.  The veteran's brother reports that he had to 
release the veteran from his duties as a substitute teacher 
for falling asleep on the job.  He indicates that the veteran 
fell asleep three times on the same day, which resulted in 
him having to recommend against hiring the veteran as a 
substitute teacher in the school district.  See April 2006 
letter from T.H.B.  

The veteran's service medical records reveal that he was seen 
in October 1971 with complaint of lying in bed the night 
before and, when he attempted to get up, developing severe 
pain in the forehead between his eyes, anxiety and an 
inability to talk, and an inability to get up.  The physician 
discussed the problem with the veteran and reported that it 
seemed to be related to twilight sleep.  The physician 
further reported that there may also be narcolepsy.  See 
health record.  There are no other in-service records related 
to possible narcolepsy or twilight sleep.  At the time of his 
discharge from service, the veteran denied frequent trouble 
sleeping, loss of memory or amnesia, and periods of 
unconsciousness, and there is no indication he mentioned any 
problems with narcolepsy.  Clinical evaluation of all his 
systems was normal.  See December 1977 reports of medical 
examination and history.  

The post-service medical evidence of record, to include VA 
and private treatment records, contains multiple references 
to narcolepsy, as well as to restless leg syndrome and 
obstructive sleep apnea (OSA).  See VA records.  The Board 
notes, however, that the veteran did not report any problems 
suggestive of a sleep disorder during VA examinations 
conducted in April 1978 and April 1981. Moreover, by his own 
account, he was not diagnosed with the disorder until 1987.  
This record from the Minnesota sleep disorder clinic has not 
been associated with the claims folder.  

The veteran underwent a Multiple Sleep Latency Test (MSLT) at 
Christus St. Francis Cabrini Hospital (Cabrini) in November 
2002, which showed excessive daytime somnolence.  The ability 
to interpret this was compromised by the fact that the 
veteran had such a poor night of disruptive sleep and 
multiple arousals on the night before.  It was also noted 
that, ideally, the veteran's sleep apnea would be controlled 
prior to having an MSLT, but the fact that the veteran did 
get into rapid eye movement (REM) sleep on two naps could 
suggest the presence of underlying narcolepsy.  A November 
2002 polysomnogram report from Cabrini assessed the veteran 
with severe OSA with severe and prolonged desaturations; 
intolerance of CPAP; and occasional leg jerks not clinically 
significant.  A subsequent January 2003 polysomnogram report 
from Cabrini assessed the veteran with severe OSA-adequate 
titration with CPAP 7cm; narcolepsy; and periodic leg 
movements during sleep (PLMS) (leg jerks) with clinical 
significant arousals.  

The veteran underwent a VA compensation and pension (C&P) 
epilepsy and narcolepsy examination in February 2004.  He 
reported problems with excessive daytime sleepiness since 
1962 and also reported that he was diagnosed with narcolepsy 
in 1985.  The VA examiner reported reviewing the claims 
folder but was unable to find any records regarding sleep 
disorder documentation during the years 1971 to 1990.  The 
examiner also reported that she had seen the veteran in the 
neurology clinic on a few occasions.  The examiner noted the 
two sleep studies performed at Cabrini and indicated that the 
veteran was put on various medications following these 
studies.  The veteran reported that he feels better and not 
very sleepy during the day after taking the medication.  He 
did not provide a history suggestive of cataplexy or 
hallucinations, although he reported vivid dreams during 
sleep.  The veteran was diagnosed with narcolepsy and likely 
restless leg syndrome.  The examiner noted incidental 
possible narcolepsy in service during October 1971, but after 
reviewing the claims folder in reference to sleep disorder, 
was unable to find any pertinent records related to a sleep 
disorder.  The examiner was also unable to determine the 
etiology of the veteran's narcolepsy.  
In light of the in-service problem the veteran had with 
twilight sleep and possible narcolepsy, the more 
contemporaneous diagnoses of narcolepsy, and the VA 
examiner's inability to provide an opinion on etiology, the 
Board requested a specialist's opinion to determine whether 
his present-day problem is related to his documented in-
service problem.  See July 2006 request for specialist's 
opinion.  The requested opinion was provided by Dr. R.G. 
Wiley, Chief of Neurology, in August 2006.  Dr. Wiley 
reported conducting a review of the veteran's claims folder, 
noting the lack of documentation regarding any sleep problems 
despite the considerable other military information provided.  
Dr. Wiley noted the only sleep-related note in the veteran's 
service record, which contained unsupported speculation about 
the possibility that the episode described by the veteran was 
related in some way to twilight sleep and/or narcolepsy.  Dr. 
Wiley also indicated that many records are imprecise in 
referring to "narcolepsy" without specifying exactly what 
symptoms are being referred to.  

Dr. Wiley reported that given the specific evidence provided, 
it is difficult to conclude whether or not the veteran 
actually has narcolepsy, the problem being that the MSLT is 
difficult to interpret as showing narcolepsy in the presence 
of untreated or inadequately treated OSA.  Dr. Wiley 
indicates that the one episode contained in the service 
medical records is probably sleep paralysis, which can occur 
in conjunction with narcolepsy, but is not specific to 
narcolepsy or any other disorder.  Dr. Wiley also pointed out 
that VA treatment records indicate that treating the 
veteran's OSA also corrected the excessive daytime 
sleepiness, suggesting that undiagnosed and/or untreated OSA 
was the problem responsible for his problems falling asleep 
on the job.  The result of successful CPAP treatment also 
raises the question of whether the veteran ever did have true 
narcolepsy.  

With respect to causality, the only well-documented, 
accepted, identifiable cause of narcolepsy is genetic and 
involves neurochemical abnormalities of hypothalamic control 
of sleep.  There are no generally recognized ways of 
"catching" or acquiring narcolepsy from shift work or 
injury or illness.  Clinical states superficially resembling 
narcolepsy have been reported after brain injuries or 
infections, but the only role for unusual sleep routines in 
narcolepsy would be to temporarily make the excessive daytime 
sleepiness more severe, not to cause or permanently affect 
narcolepsy.  In summary, Dr. Wiley reported that he could not 
find a solid basis for concluding that anything that happened 
during service caused the veteran to develop narcolepsy, nor 
was there clear medical evidence that he had the onset of 
narcolepsy in service, or that he ever had narcolepsy.  Dr. 
Wiley opined that it is as likely as not that all of the 
veteran's subsequent problems with excessive daytime 
sleepiness were due to untreated OSA, a condition much more 
common than narcolepsy, particularly in the morbidly obese.  

The Board acknowledges that the veteran is in receipt of 
benefits from the Social Security Administration (SSA) in 
part due to narcolepsy.  See October 2002 SSA decision; 
November 2002 disability determination and transmittal.  The 
Board also acknowledges the in-service problem with twilight 
sleep and possible narcolepsy, and the post-service diagnoses 
of narcolepsy.  The evidence of record, however, does not 
support the veteran's claim.  

As an initial matter, in the absence of clear medical 
evidence, Dr. Wiley questioned whether the veteran ever did 
have true narcolepsy.  Even assuming that the veteran does 
truly have narcolepsy, the evidence of record still does not 
support the claim.  First, the earliest post-service evidence 
of record diagnosing the veteran with narcolepsy is dated 
more than two decades after his separation from service, and 
there is no contemporaneous documentation of symptomatology 
between the time of service and these initial findings.  
Secondly, the February 2004 VA examiner could not determine 
the etiology of the veteran's narcolepsy and the specialist 
could find no solid basis to conclude that the veteran 
developed narcolepsy in service or that narcolepsy had its 
onset in service.  Lastly, the specialist opined that it is 
as likely as not that all of the veteran's subsequent 
problems with excessive daytime sleepiness were due to 
untreated OSA.  In the absence of a medical opinion 
definitely establishing a link between the veteran's 
diagnosed narcolepsy and service, service connection must be 
denied.  In light of the foregoing, the benefit of the doubt 
rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the adverse rating decision from 
which this appeal originates, the veteran was informed of 
what evidence was necessary to support a claim for service 
connection; that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See December 2001 letter.  The veteran was 
subsequently informed of the need to provide any evidence in 
his possession pertinent to the claim in a May 2004 statement 
of the case (SOC).  As such, VA fulfilled its notification 
duties.  Quartuccio, 16 Vet. App. at 187.  The veteran was 
also provided notice of the appropriate disability rating and 
effective date of any grant of service connection in a 
September 2006 letter.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service, VA and private medical records 
have been obtained, as were records submitted to SSA.  The 
veteran was also afforded an appropriate VA examination in 
connection with his claim, and a specialist's opinion was 
requested by the Board to better ascertain the merits of the 
veteran's claim.  The record does not suggest the existence 
of additional, pertinent evidence that has not been obtained.  

For the reasons set forth above, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal is not prejudicial to the veteran.


ORDER

Service connection for narcolepsy is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


